Title: To James Madison from Robert Pendegrass, 17 July 1815
From: Pendegrass, Robert
To: Madison, James


                    
                        
                            Honoured Sir
                        
                        Buffalo July 17th. 1815
                    
                    I take the Liberty to address myself to your honour with the following Lines as an Unfortunate Soldier though I regret that I am not Sufficient Capable enough to make Use of the Language which a man of your Capacity Ought to be addressed with, I Shall now relate to your honour my Grievances under which I have Laboured for this few years past, I have Enlisted in the regular Service in June 1812 as a regular Soldier for Eighteen months and have Served and done Duty as the Same for Several months, but Unfortunatly I was taken Sick and left behind when Capn. Hawkins under whom I have Enlisted marched to Salisbury and Fort Jhonson, and on the recovery of my health I Joined the 10th. Regt. an applied for my money Due me for my time was Expired, Colonel Clinch told me that I

was Entitled to the Same, and that he would See in to it, in the mean time, as a Soldier who Was faithfully for his Country and wishes to fight for the Same, I again Enlisted in the 10 Regt. under Capn. Cloud for the terms of five years under the act of $124 Dollars Bounty. That was in the year 1814, in that regiment I have Suffered the fatigues of war, which Could be prove by mayor Langham who is disbanded, Colonel Clinch is absent from our regiment, and I dont now to who to apply for my wrights Due me at the time I have Served for Eighteen months, I have therefore taken the Liberty to write this few Lines to your Honour, who is the proper person to See into the Unfortunate Soldiers wright, I at present belong to Capn. Clays Company 10 Regt. Under the Command of Lieut. Irvin who is retained in the army, now Honourable Sir if you have any Compassion on a Soldier who has fought for his Country I dont doubt but what you will write on to the Commander of my Regt. in which manner I am and Shall receive my money already Due me for this 2 years past, all I have received at that time was $6. and Some Cents.
                    I hope Sir you will Excuse my writing to you and that perhaps in a manner not Sufficently Expressed, I have wrote according to my abilities and as I have wrote nothing but the truth I dont doubt but what I Shall get my Money Due me As soon as possible. I remain Honourable Sir with high respect your most obedient Servant a Soldier Under your Command.
                    
                        
                            Robert Pendegra⟨s⟩s
                        
                    
                    
                        N. B. when I Elisted it was in the artillery Company under Captn. Hawkins.
                    
                